PER CURIAM.
The trial court erred in denying Watson’s motion to suppress. The facts in this record fail to demonstrate that the police officers had a founded, reasonable suspicion that Watson had committed, was committing, or was about to commit a criminal violation at the time they detained and searched him. The articulated “suspicion” that Watson may have' stolen the radio he had been seen carrying amounts to nothing more than speculation on this record. As the detention and search was not made in conformance with the requirements of section 901.151, Florida Statutes (1989), e.g., Mosley v. State, 519 So.2d 58 (Fla. 2d DCA 1988), the conviction is reversed and the cause remanded with directions to discharge Watson.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.